Title: To John Adams from Henry Remsen Jr., 14 December 1787
From: Remsen, Henry Jr.
To: Adams, John


          
            Sir
            New York 14th. Decemr. 1787
          
          Mr. Jay having been, and still continuing too much indisposed to attend to Business, has directed me to acknowledge the Receipt of your Letters of 10th. 22d. & 23d. September last, together with the Papers mentioned in them; which I have now the Honor of doing; and of transmitting to you herewith enclosed, the printed Journals of

Congress from 26th. September to 30th. Octr. 1787, and a Packet of the latest Newspapers.—
          I have the Honor to be with great Respect / Sir / Your most obt. and hblẽ. Servt.
          
            Henry Remsen Junr.
          
        